     Case 1:20-cv-00168-JRH-BKE Document 5 Filed 02/18/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


MATTHEW FREETHY-SWIMM,

             Plaintiff,

      V.                                             CV 120-168


WARDEN EDWARD PHILBIN; UNIT
MANAGER CLIFORD BROWN;
CORRECTION OFFICER FLUKER;
CORRECTION OFFICER MOSS;
CORRECTION OFFICER WADE;
CORRECTION OFFICER EVERET; and
CORRECTION OFFICER WOODS,

             Defendants.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this                of February, 2021, at Augusta, Georgia.




                                        J. RANDAL HALL/CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                               lERN DISTRICT OF GEORGIA
